DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,039,398 in view of Chaudhuri (US 2014/0219197). 

Current Application
US 11,039,398
1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining interference data representative of a total uplink interference into an external system caused by network node equipment and communication devices operating within a boundary located adjacent to the external system; and in response to determining that the total uplink interference is greater than a defined total uplink interference threshold and in response to determining that the network node equipment employed an open loop power control, requesting the network node equipment to initiate an update to an uplink power limit.
1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: identifying network node devices and communication devices operating within a boundary located adjacent to an external system; determining communication settings of the communication devices that are engaged in an uplink session with the network node devices; estimating a total uplink interference into the external system based on a propagation model and an uplink power control value determined from the communication settings; and in response to determining that the total uplink interference is greater than a defined value and in response to determining that the network node devices employed an open loop power control, requesting the network node devices to initiate an update to an uplink power limit of the communication devices engaged in the uplink session with the network node devices.
2. The system of claim 1, wherein the uplink power limit comprises an uplink power limit of the communication devices.
2. The system of claim 1, wherein the operations further comprise: in response to the determining that the total uplink interference is greater than the defined value and in response to the determining that the network node devices employed the open loop power control, determining an updated maximum uplink power control value to use for the uplink power limit of the communication devices.
3. The system of claim 1, wherein the operations further comprise: determining an updated maximum uplink power control value to use for the uplink power limit.
2. The system of claim 1, wherein the operations further comprise: in response to the determining that the total uplink interference is greater than the defined value and in response to the determining that the network node devices employed the open loop power control, determining an updated maximum uplink power control value to use for the uplink power limit of the communication devices.
4. The system of claim 3, wherein determining the updated maximum uplink power control value comprises: determining a communication type and a quality of service assigned to the communication type; and determining the updated maximum uplink power control value based on the communication type and the quality of service.
2. The system of claim 1, wherein the operations further comprise: in response to the determining that the total uplink interference is greater than the defined value and in response to the determining that the network node devices employed the open loop power control, determining an updated maximum uplink power control value to use for the uplink power limit of the communication devices.

3. The system of claim 2, wherein the operations further comprise: evaluating a communication type and a quality of service assigned to the communication type to determine the updated maximum uplink power control value.
5. The system of claim 3, wherein determining the updated maximum uplink power control value comprises: determining the updated maximum uplink power control value based on a type of uplink communication in which the communication devices are engaged.
4. The system of claim 1, wherein the operations further comprise: determining an updated maximum uplink power control value based on a type of uplink communication in which the communication devices are engaged and a quality of service assigned to the communication devices for the type of uplink communication.
6. The system of claim 5, wherein determining the updated maximum uplink power control value comprises: determining the updated maximum uplink power control value further based on a quality of service assigned to the communication devices for the type of uplink communication.
4. The system of claim 1, wherein the operations further comprise: determining an updated maximum uplink power control value based on a type of uplink communication in which the communication devices are engaged and a quality of service assigned to the communication devices for the type of uplink communication.
7. The system of claim 3, wherein determining the updated maximum uplink power control value comprises: determining the updated maximum uplink power control value using radio information of the communication devices.
5. The system of claim 1, wherein the operations further comprise: determining an updated maximum uplink power control value using a power headroom report, radio information, traffic information and quality of service information.
8. The system of claim 7, wherein the radio information comprises a reference signal received power and a reference signal received quality.
6. The system of claim 5, wherein the radio information comprises a reference signal received power and a reference signal received quality.
9. The system of claim 3, wherein determining the updated maximum uplink power control value comprises: determining the updated maximum uplink power control value using a power headroom report received from a communication device of the communication devices.
5. The system of claim 1, wherein the operations further comprise: determining an updated maximum uplink power control value using a power headroom report, radio information, traffic information and quality of service information.
10. The system of claim 3, wherein determining the updated maximum uplink power control value comprises: determining the updated maximum uplink power control value using traffic information representative of a type of traffic associated with the communication devices.
4. The system of claim 1, wherein the operations further comprise: determining an updated maximum uplink power control value based on a type of uplink communication in which the communication devices are engaged and a quality of service assigned to the communication devices for the type of uplink communication
11. The system of claim 3, wherein determining the updated maximum uplink power control value comprises: determining the updated maximum uplink power control value using quality of service information received from the communication devices.
5. The system of claim 1, wherein the operations further comprise: determining an updated maximum uplink power control value using a power headroom report, radio information, traffic information and quality of service information.
12. The system of claim 1, wherein the defined total uplink interference threshold is associated with a maximum interference value allowed by the external system, and wherein an uplink frequency used by the network node equipment causes interference with the external system.
7. The system of claim 1, wherein the defined value is associated with a maximum interference value allowed by the external system, and wherein an uplink frequency used by the network node devices causes interference with the external system.
13. A method, comprising: determining, by network equipment comprising a processor, interference data representative of an aggregated uplink interference into an external system caused by network nodes and mobile devices operating within a boundary located adjacent to the external system; and in response to determining that the aggregated uplink interference is greater than a maximum aggregated uplink interference threshold and in response to determining that the network nodes employed an open loop power control, requesting, by the network equipment, the network nodes to initiate an update to an uplink power limit.
8. A method, comprising: identifying, by a system comprising a processor, network node devices and communication devices operating within a boundary located adjacent to an external system, wherein the network node devices share an uplink frequency with the external system; receiving, by the system, communication settings of the communication devices that are communicatively connected to the network node devices having an active uplink session; estimating, by the system, an aggregated uplink interference into the external system based on a propagation model and an uplink power control value determined from the communication settings; and in response to determining that the aggregated uplink interference is greater than a maximum interference value and in response to determining that the network node devices are operating according to an open loop power control, requesting, by the system, the network node devices to facilitate updating to an uplink power limit of the communication devices.
14. The method of claim 13, further comprising: determining, by the network equipment, a maximum uplink power control value to use for the uplink power limit of the mobile devices.
9. The method of claim 8, further comprising: in response to the determining that the aggregated uplink interference is greater than the maximum interference value and in response to the determining that the network node devices are operating according to the open loop power control, determining, by the system, a maximum uplink power control value to use for the uplink power limit of the communication devices operating within a geographical boundary adjacent to the external system.
15. The method of claim 14, wherein determining the maximum uplink power control value is based on a communication setting of a mobile device of the mobile devices.
10. The method of claim 9, wherein determining the maximum uplink power control value is based on a portion of the communication settings.
16. The method of claim 13, wherein the maximum aggregated uplink interference threshold is associated with a maximum interference allowed by the external system for operation, and wherein an uplink frequency used by the network nodes causes interference with the external system.
14. The method of claim 8, wherein the maximum interference value is associated with a maximum interference allowed by the external system for operation, and wherein the uplink frequency used by the network node devices causes interference with the external system.

	
17. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: determining a total uplink interference into an external system caused by network node devices and user equipment operating within a boundary located adjacent to the external system; and in response to determining that the total uplink interference is greater than a defined total uplink interference threshold and in response to determining that the network node devices employed an open loop power control, sending a request to the network node devices to initiate an update to an uplink power limit.
15. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: identifying a group of network node devices and communication devices operating within a boundary located adjacent to an external system, wherein the external system and the group of network node devices share an uplink frequency; receiving communication settings of the communication devices that are communicatively connected to the group of network node devices having an active uplink session; estimating an average uplink interference into the external system based on a propagation model and an uplink power control value calculated from the communication settings of the communication devices that are communicatively connected to the group of network node devices; and in response to determining that the average uplink interference is greater than a defined interference value and in response to determining that the group of network node devices that operate an open loop power control, requesting the group of network node devices to send a paging message to facilitate an update to an uplink power limit of the communication devices.
18. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: determining an updated maximum uplink power control setting based on a user behavior setting of a user equipment of the user equipment.
18. The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise: determining a maximum uplink power control setting based on a subset of the communication settings, wherein the communication settings comprise at least one of a traffic profile setting, a user behavior setting, a quality of service setting, or a maximum uplink power control value.
19. The non-transitory machine-readable medium of claim 18, wherein the request is a first request to initiate a first update, and wherein the operations further comprise: sending a second request to the network node devices to initiate a second update to the updated maximum uplink power control setting.

20. The non-transitory machine-readable medium of claim 17, wherein the defined total uplink interference threshold is associated with a maximum interference for which the external system is rated, and wherein an uplink frequency of the network node devices, common to the external system, is determined to cause interference with the external system.
20. The non-transitory machine-readable storage medium of claim 15, wherein the defined interference value is associated with a maximum interference for which the external system is rated, and wherein the uplink frequency, used by the group of network node devices, causes interference with the external system.


	As shown above, the only difference between the independent claims of the current applications and those of US 11,039,398 is that the current application determines the total uplink interference based on interference data while US 11,039,398 obtains an estimate of the total uplink interference using a propagation model and an uplink power control value.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to determine the total uplink interference using interference data.  For example, Chaudhuri (US 2014/0219197) discloses a method that determines an uplink interference power experience by a base station using received uplink interference powers in the bandwidth utilized by the base station (i.e. claim 3 of Chaudhuri).  It would therefore have bee obvious to modify the systems in the claim of US 11,039,398 using features, as taught by Chaudhuri, in order to determine the actual uplink interference experienced by the external system.
	It is noted that US 11,039,398 does not disclose the claimed feature of currently presented claim 19, which recites “The non-transitory machine-readable medium of claim 18, wherein the request is a first request to initiate a first update, and wherein the operations further comprise: sending a second request to the network node devices to initiate a second update to the updated maximum uplink power control setting”.  However, since US 11,039,398 discloses “requesting the group of network node devices to send a paging message to facilitate an update to an uplink power limit of the communication devices” in claim 15, sending a second update/request is considered to be an obvious variant of sending updates as being taught by US 11,039,398 as the procedure is repeatedly performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chaudhuri (US 2014/0219197) discloses a small cell gateway that determines the uplink interference experienced by a victim small cell base stations and sending requests to  the aggressor base stations to adjusts uplink power allocations.  However, Chaudhuri does not disclose sending the update request in response to determining that the network node equipment employed an open loop power control.
	Venkatasubramanian (US 2020/0229107) and Nagata (US 2015/0110039) discloses system that determines the interference from other base stations and transmitting requests to change the transmission power of the interfering base stations.  However, in both references, the requests are initiated by the victim base stations as opposed to a system that determine the interreference being experienced by an external device as required by the currently presented claims of the current application.
	Niu (US 2013/0272173) discloses the use of open loop power control to adjust the UE uplink transmission power, but does not disclose the claimed feature of “determining that the network node equipment employed an open loop power control”.
	Mueck (US 2017/0188314) discloses a system that determines interference from neighboring base stations and UEs, wherein a user equipment performs uplink interference estimation and reports the result to a base station, which executes uplink power control.  However, this reference also does not disclose a system that determines uplink interference into an external system and requesting the interfering network node equipment to initiate an update of an uplink power limit as required by the currently presented claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473